Citation Nr: 1716592	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred due to VA treatment and aortic valve replacement surgery at the South Texas Veterans Health Care System (HCS) in February 2013. 

3.  Entitlement to service connection for chronic residuals of aortic valve replacement surgery, including chest pain, shortness of breath, fatigue, and near fainting (syncope).

4.  Entitlement to service connection for hypertension, to include as secondary to an aortic valve replacement. 

5.  Entitlement to service connection for chest scars as secondary to an aortic valve replacement. 

6.  Entitlement to service connection for abdominal scars as secondary to an aortic valve replacement. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at videoconference hearing before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of the hearing is of record.

In April 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.



FINDINGS OF FACT

1.  A chronic back disability was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

2.  The Veteran did not incur an additional disability manifested by hypertension, chest pain, shortness of breath, fatigue, and syncope due to VA medical and surgical treatment at the South Texas VA HCS in February 2013. 

3.  The Veteran's chest and abdominal scars were incurred due to VA surgical treatment at the South Texas VA HCS in February 2013; they were forseeable and were not due to VA negligence or fault. 

4.  The claimed chronic residuals of aortic valve replacement surgery, including chest pain, shortness of breath, fatigue, and syncope were not present in service or until years thereafter and are not etiologically related to any incident of active duty service or a service-connected disability and are not disabilities incurred as a result of the February 2013 aortic valve replacemen.

5.  Hypertension was not present in service or until years thereafter and is not etiologically related to any incident of active duty service or a service-connected disability.

6.  Post-surgical chest scars were not present in service or until years thereafter and are not etiologically related to any incident of active duty service or a service-connected disability.

7.  Post-surgical abdominal scars were not present in service or until years thereafter and are not etiologically related to any incident of active duty service or a service-connected disability.




CONCLUSIONS OF LAW

1.  A chronic back disability, currently diagnosed as degenerative arthritis of the lumbar spine, was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability incurred due to VA treatment and aortic valve replacement surgery at the South Texas VA HCS in February 2013 are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.

3.  A chronic disability manifested by chest pain, shortness of breath, fatigue, and syncope was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

4.  Hypertension was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  Post-surgical chest scars were not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

6.  Post-surgical abdominal scars were not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the remand orders of the Board.  In response to the Board's April 2016 remand, updated records of treatment from VA facilities were obtained and added to the claims file.  The Veteran was also contacted in a June 2016 letter and asked to identify the physician who treated his low back pain in 1978 and provide a medical release form allowing VA to obtain medical records from this physician.  No specific response to this request was received, though the Veteran did submit records of more recent private treatment dating from 1999 to 2009.  The Veteran was also provided VA examinations to determine the nature and etiology of the disabilities on appeal.  The August 2016 VA examination report includes medical opinions that are fully responsive to the Board's remand orders and are well-supported with specific reference to evidence in the claims file and accompanied by a full rationale.  The claims were then readjudicated in a September 2016 supplemental statement of the case (SSOC).  The Board therefore finds that the VA has fully complied with the April 2016 remand orders and the duties to notify and assist.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Back Disability

The Veteran contends that service connection is warranted for a chronic back disability as it was incurred due to an injury during active service.  The record establishes a current disability.  VA Medical Center (VAMC) treatment records document treatment for chronic low back pain and the finding of mild arthritic changes upon X-ray in July 2011.  The diagnosis of degenerative arthritis of the lumbar spine was also confirmed upon VA examination in August 2016.  

With respect to the second element of service connection, an in-service injury, the Veteran reported in statements dated in January 2006 and September 2011 that he initially injured his low back during active duty in 1977.  The Veteran reports that he got up from his couch and felt immediate back pain, or in the alternative, that he injured himself picking up heavy generators and water tanks.  His wife took him to the Army hospital where he was treated in the emergency department with pain medication.  Service treatment records document complaints of low back pain in June 1977 at which time the Veteran reported experiencing pain since the morning when he got out of bed.  Physical examination of his back was within normal limits except for point tenderness of the coccyx.  An X-ray of the lumbar spine was within normal limits with some scoliosis convex to the right that was possibly due to positioning or muscle spasm.  The Veteran was diagnosed with a musculoskeletal spasm and prescribed pain medication.  Thus, the record contains lay and medical evidence of an in-service back injury and the second element of service connection is established. 

The Board will now turn to the third element of service connection, a nexus between the Veteran's current disability and the reported in-service injury.  In this case, service records do not indicate such a link.  As noted above, service records only document a single instance of treatment for back pain in June 1977 when the Veteran was diagnosed with an acute back spasm.  His spine was normal upon examination for separation in September 1977 and he specifically denied experiencing recurrent back pain on the accompanying report of medical history.  Therefore, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic back condition during active duty service.  

Post-service treatment records also weigh against the claim for service connection.  VA and private medical records are negative for evidence of back pain or other symptoms until January 1999, more than 20 years after service, when the Veteran sought treatment for back pain with a private physician after working in his kitchen.  The Veteran reported a previous history of back pain and the January 1999 private doctor diagnosed a back strain following a normal X-ray.  The Veteran was treated again for low back pain in January 2002 and July 2002 by his private doctor, but no chronic conditions were identified until July 2011, when a VAMC X-ray showed mild lumbar arthritis.  The Veteran has continued to receive VA treatment for chronic back pain throughout the claims period.  Post-service treatment records therefore do not indicate the presence of a back disability until several decades after military service.  The Board considers the absence of treatment for decades following service as one factor in finding that there is not a link between the currently diagnosed disability and his service.

The record also does not establish the presence of lumbar spine arthritis until July 2011, when X-rays performed in conjunction with the Veteran's reports of back pain at the VAMC demonstrated mild degenerative arthritis.  Service connection is possible on a presumptive basis for certain chronic diseases, such as arthritis, but only when the disease becomes manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Although the Veteran reports that he experienced the onset of chronic back pain during service that has continued to the present day, given the more than 30 years that passed since his separation from service and the diagnosis of lumbar spine arthritis, the Board cannot conclude that the disease was present to a compensable degree within a year from September 1977.  

The Board also finds there are no competent medical opinions in support of the claim.  None of the Veteran's VAMC or private doctors have provided a medical opinion in support of the claim and the only medical opinions of record, issued by January 2007 and August 2016 VA examiners, weigh against service connection.  The Board finds the August 2016 VA examiner's opinion particularly persuasive, as it includes an in-depth review of the Veteran's service and post-service records.  The August 2016 examiner also noted (with citation) that advanced age is the most important risk factor for osteoarthritis and the condition is present in over 80 percent of people aged 55 and over.  Based on the nature and location of the Veteran's in-service complaints-pain over the coccyx, not the lumbar spine-the negative separation examination, the absence of documented complaints for 20 years after service, and the Veteran's age-consistent presentation, the examiner concluded that the Veteran's back condition was not related to service.  The August 2016 VA examiner's medical opinion was accompanied by a thorough and full review of the lay and medical evidence in the record and is well-supported by a proper rationale.  It is therefore entitled to a great deal of probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's lumbar spine arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous back pain since service are a sufficient basis for an award of service connection.  The Veteran reports that he injured his back during service in 1977, was placed on light duty restrictions that were ignored by his commanding officers, and continued to perform heavy lifting and experience low back pain.  The Veteran has also reported experiencing severe back pain since service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran's reports of continuous symptoms of back pain since service are not credible in light of the contents of the service and post-service treatment record.  As noted above, service records only document a single instance of back pain and the diagnosis of an acute muscle sprain.  The Veteran's spine was normal upon examination for separation and he specifically denied any history of recurrent back pain on the accompanying report of medical history.  There is also no medical evidence of treatment or complaints of back pain after service for more than 20 years until 1999 and 2002, at which time the Veteran reported incurring back injuries at home and at work.  He never reported incurring an in-service injury to the back to any treating physician until July 2011, when he told his VA primary care provider that he injured his back during service in 1975 and experienced "intermittent" back pain since that time.  These statements, provided more than 30 years after discharge, were also made after the Veteran's original claim for VA compensation.  Due to the inconsistency of the Veteran's reported history with the other lay and medical evidence of record, the Board finds his statements regarding continuous back pain symptoms since service are not credible. 

The Board has also considered the Veteran's statements connecting his current chronic back disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, while the Board finds a current disability and in-service injury are demonstrated, the evidence weighs against a finding of an in-service chronic disability related to the injury.  The post-service medical evidence of record also shows that the first evidence of a chronic back disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence, including the August 2016 VA medical opinion, is against a nexus between the current back disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Chronic Residuals of Aortic Valve Replacement Surgery

The Veteran also contends that service connection is warranted for the claimed chronic residuals of aortic valve replacement surgery to include chest pain, shortness of breath, fatigue, syncope, hypertension, and chest and abdominal scars.  The Board notes that the Veteran has not provided any specific statements in support of service connection for these conditions; rather, his main contentions are for compensation under 38 U.S.C.A. § 1151 for aortic valve replacement surgery and any associated chronic residuals.  

In any event, there is no competent evidence of a link between the Veteran's residuals of aortic valve replacement surgery and service.  Service records are negative for evidence of aortic insufficiency, hypertension, chest pain, or other associated cardiac symptoms.  The Veteran's heart and vascular system were normal at the September 1977 separation examination and his blood pressure was measured as 124/82.  There are also no post-service findings of cardiac symptoms or complaints until July 2011, when the Veteran was diagnosed with a heart murmur during his initial visit to the VAMC primary care unit.  An August 2011 echocardiogram confirmed the presence of aortic regurgitation currently asymptomatic.  In February 2013, the Veteran underwent an aortic valve replacement at the VAMC, and testified in January 2016 that he has experienced hypertension, chest pain, shortness of breath, fatigue, and episodes of dizziness/near fainting since that time.  VAMC records do not contain a diagnosis of hypertension until September 2014, when "benign hypertension" was identified by the Veteran's primary care physician and do not document the Veteran's other reported post-surgical symptoms.  The absence of lay or medical evidence of the claimed disability for several decades after service is a factor weighing against the Veteran's claim for service connection.  There are also no medical opinions weighing in favor of service connection for the Veteran's aortic regurgitation and claimed surgical residuals.  Treatment records from the VAMC consistently characterize the Veteran's aortic regurgitation as having an unknown etiology and there is no competent evidence linking any of the claimed conditions to service.  The Veteran has also not reported a continuity of symptoms since active duty.  

Therefore, the record shows that the first evidence of the Veteran's claimed disabilities was many years after his separation from active duty.  In addition, there is no competent medical evidence establishing that the Veteran's aortic regurgitation and chronic residuals of aortic valve replacement surgery are related to active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  As a final matter, the Board finds that service connection on a secondary basis for hypertension, chest pain, shortness of breath, fatigue, syncope, and scars of the chest wall and abdomen is not warranted as service connection is not in effect for aortic regurgitation, status post aortic valve replacement surgery.  38 C.F.R. § 3.310.  The Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b).


Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred as a result of VA treatment at the South Texas VA HCS in February 2013.  He specifically argues that he incurred hypertension, chest pain, shortness of breath, fatigue, syncope, and scars as an unexpected outcome of aortic valve replacement surgery.  He contends these residual disabilities are not reasonably foreseeable effects of the surgery, and compensation is therefore warranted.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

After review of the evidence, the Board finds that the only additional disabilities incurred by the Veteran as a result of VA surgery in February 2013 are scars of the chest and abdomen.  Post-surgical scars are a reasonable foreseeable consequence of an aortic valve replacement and there is no evidence of VA negligence or fault.  

The Veteran was first seen at the primary care unit of the Kerrville VAMC, part of the South Texas VA HCS, on July 14, 2011.  He was diagnosed with a heart murmur and an electrocardiogram (EKG) was normal.  An echocardiogram was performed in August 2011 which confirmed the presence of aortic regurgitation.  The condition was characterized by the Veteran's primary care doctor and cardiologist as "asymptomatic" in November 2011 and May 2012, respectively.  The VAMC cardiologist also found that the Veteran's condition required close monitoring with repeat echocardiograms every six months.  If the condition became symptomatic or demonstrated an increase in left ventricular size, a surgical option would become necessary. 

The Veteran's cardiac condition was closely followed by his VA providers and he remained asymptomatic until June 2012 when he complained of chest pain and shortness of breath at night.  The examining physician found that the Veteran's heart valve condition was getting worse and may require surgery.  He was diagnosed with aortic regurgitation with some increase in left ventricle size.  

Six months later, in January 2013, the Veteran contacted the VAMC cardiology department by telephone and reported having severe left-sided chest pain for the past two days.  He was noted to have severe chronic aortic regurgitation and was last seen by cardiology on December 20, 2012 with stable symptoms and some atypical chest pain.  He was admitted directly to the cardiology unit for evaluation of possible ischemia and aortic valve replacement.  The January 2013 telephone contact report with cardiology also includes a notation that the Veteran had hypertension.  

As part of his pre-cardiac surgery workup, the Veteran was provided an exercise stress test on January 11, 2013 that showed mild anteroapical ischemia.  A left heart catheterization was then performed on January 14, 2013 and no significant coronary artery disease was identified.  There was no indication for immediate surgery, and an elective outpatient procedure was planned for four to six weeks in the future to allow the Veteran to taper off his rheumatoid arthritis medications.  An isolated aortic valve replacement was performed on February 22, 2013.  Treatment records establish that the intraoperative and postoperative course were uncomplicated and the Veteran has consistently denied experiencing chest pain, shortness of breath, and other similar symptoms during follow-up cardiology and primary care appointments.  In September 2014, he was diagnosed with "benign hypertension" by his primary care and rheumatoid VA doctors and the diagnosis was added to his past medical history and active problem lists at the VAMC.  

As noted above, the threshold issue in claims for compensation under 38 U.S.C.A. § 1151 is whether the Veteran incurred an additional disability due to VA hospital care, medical, or surgical treatment.  In this case, the Veteran's VA treatment records clearly show that his February 22, 2013 surgery was performed without incident or complications.  His postoperative course was also specifically characterized by his thoracic surgeon in March 2013 as "not complicated."  The Veteran denied any symptoms of chest pain or shortness of breath during subsequent primary care and cardiology appointments and his condition was again characterized as asymptomatic.  In June 2015, his VAMC cardiologist noted that the Veteran denied chest pain and shortness of breath, had a stable ejection fraction, and his left ventricle size was back to normal.  In short, treatment records contain no indication that the Veteran incurred any additional disability to VA surgical treatment aside from scarring of the chest and abdomen. 

The record also contains a medical opinion weighing against the claim.  After a thorough review of the claims file, to include the history reproduced above, the August 2016 VA examiner found that the Veteran's hypertension and subjective complaints of chest pain, shortness of breath, fatigue, and syncope were not disabilities incurred as a result of the February 2013 aortic valve replacement.  With respect to the Veteran's reports of chest pain and other symptoms, the VA examiner found that there was no objective evidence of a diagnosable disease or pathology and noted the inconsistency between the Veteran's statements to his physicians denying the symptoms, but still reporting them in connection with his current claim.  In addition, the VA examiner found that hypertension was not an "additional disability" due to the February 2013 surgery based on the specific presentation of the Veteran's condition, the questionable nature of the diagnosis of "benign hypertension," the lack of a hypertension diagnosis conforming to medical standards, and the absence of peer-reviewed literature supporting a link between aortic valve replacement surgery and hypertension.  The notation of hypertension in January 2013 appears to have been in error, and in the end, the August 2016 VA examiner concluded that the only additional disabilities incurred due to the Veteran's aortic valve replacement are aortic scars on the chest and abdomen.  The August 2016 VA medical opinion was rendered following a full review of the Veteran's pertinent medical records, was based on an accurate presentation of the facts, and was accompanied by a detailed rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez, supra.

The Board must now determine whether the Veteran's additional disability, i.e. postsurgical scars, were the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of, or an event not reasonably foreseeable.  In this case, the Veteran specifically contends that his additional disabilities are "an event not reasonably foreseeable."  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board finds that scars resulting from an aortic valve replacement surgery are a reasonably foreseeable consequence and were not due to VA negligence or fault.  The Veteran underwent open heart surgery on February 22, 2013, which required multiple incisions in his chest and abdomen.  According to the August 2016 VA examiner, the Veteran's procedure involved, "opening the breast bone in the middle of the chest and then closing the breast bone using wires."  Informed consent was obtained prior to the surgery and in the words of the August 2016 VA examiner, surgical scar[s] are a normal consequence of having open heart surgery."  There is also no competent evidence, and the Veteran has not alleged, that VA was negligent or at fault in performing the aortic valve replacement surgery that created the Veteran's scars.  He reported in January 2015 that the scars were painful and sensitive, but there is simply no competent evidence to support a finding that the Veteran's scars are anything but a normal and reasonably foreseeable result of the surgery.  

Finally, to the extent the Veteran may contend that VA was negligent in the diagnosis and care of his condition, there is no competent evidence in support of this claim.  A heart murmur was diagnosed at the Veteran's first visit to Kerrville VAMC in July 2011 and he was closely monitored by his primary care physician and cardiologist from that point forward.  An echocardiogram was performed within a month that confirmed the Veteran's condition, while moderate to severe, was also asymptomatic.  Surgical options were first discussed in June 2012 when the Veteran began reporting symptoms of chest pain, and he was immediately admitted and tested for ischemia when he reported the onset of severe left-sided chest pain in January 2013.  The aortic valve replacement was performed a month later, after he had time to taper off his medication for rheumatoid arthritis and after a stress test and cardiac catheterization confirmed that surgery was not immediately required.  The August 2016 VA examiner also found that the Veteran's aortic regurgitation was properly diagnosed and treated by VA and there was no indication of negligence or similar instance of fault in VA's treatment of the Veteran.  

The Board has considered the lay evidence of record.  The Veteran contends that he incurred additional disabilities, to include hypertension, chest pain, painful scars, and other chronic symptoms as a result of the February 2013 surgery.  The Veteran is competent to report that he experienced symptoms such as chest pain, shortness of breath, fatigue, and syncope in the hospital and as part of his postoperative recovery, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Additionally, the contents of the Veteran's treatment records and the medical opinions of the August 2016 VA examiner weigh against the claim and document the Veteran's repeated denial of symptoms such as chest pain and shortness of breath to his treating physicians.  The Board finds these statements, provided in the context of contemporaneous medical care, are more credible than those provided during a claim for compensation.  The Board finds that the competent medical evidence of record clearly outweighs the Veteran's lay assertions.

In sum, the only additional disabilities incurred as a result of VA surgical care in February 2013 are scars of the chest and abdomen.  These disabilities are a normal and foreseeable consequence of an aortic valve replacement and there is no evidence of negligence or other incident of fault on the part of VA.  The claim for compensation under 38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred due to VA treatment and aortic valve replacement surgery at the South Texas Veterans Health Care System HCS in February 2013 is denied. 

Entitlement to service connection for chronic residuals of aortic valve replacement surgery, including chest pain, shortness of breath, fatigue, and syncope, is denied.

Entitlement to service connection for hypertension, to include as secondary to an aortic valve replacement, is denied. 

Entitlement to service connection for chest scars as secondary to an aortic valve replacement is denied. 

	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for abdominal scars as secondary to an aortic valve replacement is denied. 




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


